Citation Nr: 0505570	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral essential 
hand tremors, claimed as secondary to service-connected 
arthritis of the lumbar spine and both sacroiliacs with 
sciatic neuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1950 to October 
1953.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The RO denied entitlement to service connection for bilateral 
essential hand tremors, and an evaluation in excess of 40 
percent for arthritis of the lumbar spine and both 
sacroiliacs with sciatic neuritis.

In April 2002 the RO granted entitlement to an increased 
evaluation of 60 percent for arthritis of the lumbar spine 
and both sacroiliacs with sciatic neuritis, effective July 
23, 2001, date of claim, consistent with the contentions 
presented on appeal as to this issue.  Subsequent statements 
on appeal from the representatives at the RO and at the 
Board, and from the veteran, show that the service-connected 
disability of the low back is no longer at issue.

In July 2002 the veteran provided oral testimony before the 
undersigned Veterans Law Judge of the Board via a video 
conference with the RO.  Unfortunately, the tape did not 
record and there is no record of the testimony.  The Board, 
by letter dated in April 2003, notified the veteran 
accordingly and gave him the opportunity to provide oral 
testimony at another hearing of his choosing.  He was given 
30 days to respond, and advised that if he did not so 
respond, the Board would conclude that he did not wish 
another hearing.  He did not respond to the Board's April 
2003 correspondence.  The Board has accordingly construed the 
veteran's inaction as a withdrawal of the request for a 
hearing.  38 C.F.R. § 20.702(d) (2004).

In November 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In September 2004 the RO affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

As the Board pointed out in its November 2003 remand action, 
the veteran had filed a claim of entitlement to additional 
compensation benefits for his wife based on aid and 
attendance.  The claim had not been adjudicated by the RO at 
that time, nor has it since been adjudicated by the RO.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that bilateral essential hand tremors are not 
causally related to the service-connected arthritis of the 
lumbar spine and both sacroiliacs with sciatic neuritis on 
any basis.


CONCLUSION OF LAW

Bilateral essential hand tremors are not proximately due to, 
the result of, or aggravated by, service-connected arthritis 
of the lumbar spine and both sacroiliacs with sciatic 
neuritis.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no findings or evidence 
of bilateral essential hand tremors.

A June 1997 private medical record shows the veteran was seen 
in neurologic consultation for a chief complaint of some 
tremors, as well as intermittent tingling in the index and 
middle fingers of the right hand.  

The veteran reported that a tremor had developed in both 
hands in the early 1990's, and this tremor had become more 
persistent and higher in amplitude over time, remaining worse 
on the right side.  The clinical assessment was that the 
veteran had a longstanding, gradually progressive benign 
essential (familial) tremor involving the hands, mainly the 
thumbs, and worse on the right side.  There were no clinical 
signs of parkinsonism.  Additional evaluation of the veteran 
in August 1997 for the same symptomatology is on file.

On file are VA outpatient treatment reports dated 
intermittently in the 1990's which include references to 
bilateral essential hand tremors.

The veteran filed a claim of entitlement to service 
connection for bilateral essential hand tremors in July 2001.

VA afforded the veteran a special neurological examination in 
October 2001.  He related that about two years previously he 
had begun to have a tremor of both thumbs which had 
progressed to his thumbs.  He worked as a dentist and this 
had affected his ability to operate a drill.  The examination 
concluded in a pertinent diagnosis of bilateral hand tremor.  
The examiner recorded that at present the veteran did not 
have the typical features of Parkinson's disease.

In July 2002 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference hearing 
with the RO.  As the Board explained earlier, his testimony 
did not record.  However, his testimony was essentially 
consistent with contentions presented on appeal.  He argued 
that his bilateral essential hand tremor developed as the 
result of his service-connected arthritis of the lumbar spine 
and both sacroiliacs with sciatic neuritis.

The veteran was afforded a VA special neurological 
examination in May 2004.  The examiner recorded that the 
claims file had been made available for review in conjunction 
with the examination.  


The examiner recorded that when he had previously examined 
the veteran in October 2001, he was told that two years 
before that examination the veteran had developed his 
bilateral hand tremor.  The examination diagnosis was 
essential hand tremor.  The examiner noted the veteran stated 
he felt that his tremor had occurred in the 1990's.  The 
examiner opined that his condition was idiopathic and not 
related to any other service-connected problems.  The 
examiner recorded that certainly essential tremor was not 
related to arthritis of the lumbar spine.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).

If not shown in service, service connection may be granted 
for various chronic diseases such as organic disease of the 
nervous system if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).




Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the December 2001 rating decision, the 
March 2002 Statement of the Case and the September 2004 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The September 2004 Supplemental 
Statement of the Case sets forth the text of the VCAA 
regulations.  

In addition, in September 2001 and February 2004 the RO sent 
the veteran letters that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  The RO has in fact associated with the claims file the 
service medical records, and all recoverable post service VA 
and non-VA medical treatment reports.  The veteran has been 
afforded two VA special neurology examinations, one of which 
directly addresses the etiology of the disability at issue.

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the initial September 2001 VCAA 
notice letter was sent before the initial RO December 2001 
adjudication of the veteran's claim, and thus complied with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA, as evidenced by his September 2004 statement 
that he had stated his case completely.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  As noted above, the 
veteran has been afforded two VA special neurological 
examinations, one of which directly addresses the etiology of 
the disability at issue.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The issue on appeal is the claim of entitlement to service 
connection for bilateral essential hand tremors, not on the 
basis or direct or presumptive service incurrence, but on the 
basis of secondary service connection.  The veteran has 
consistently argued that his bilateral essential hands 
tremors are secondary to or cannot not be dissociated from 
his service-connected arthritis of the lumbar spine and both 
sacroiliacs with sciatic neuritis.

The Board's review of the evidentiary record discloses that 
there exists no question that the veteran does in fact have 
bilateral essential hand tremors.  Such disorder was not 
shown in service nor disabling to a compensable degree during 
the first post service year.  The veteran contends that such 
disorder is secondary to his service-connected arthritis of 
the lumbar spine and both sacroiliacs with sciatic neuritis.  
There is no competent supportive medical evidence for the 
veteran's contention.

The veteran is a lay person who has expressed an opinion 
relating his bilateral essential hand tremors to his service-
connected arthritis of the lumbar spine and both sacroiliacs 
with sciatic neuritis.  He is not competent to address 
causation or etiology of his bilateral hand tremors.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The competent VA medical opinion of record discounts any 
relationship whatsoever between the veteran's bilateral 
essential hand tremors and his service-connected arthritis of 
the lumbar spine and both sacroiliacs with sciatic neuritis.  
There is no opposing competent medical opinion of record.

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for bilateral essential 
hand tremors, claimed as secondary to service-connected 
arthritis of the lumbar spine and both sacroiliacs with 
sciatic neuritis.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral essential 
hand tremors, claimed as secondary to service-connected 
arthritis of the lumbar spine and both sacroiliacs with 
sciatic neuritis is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral essential 
hand tremors, claimed as secondary to service-connected 
arthritis of the lumbar spine and both sacroiliacs with 
sciatic neuritis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


